Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a notice of allowance for consideration of an IDS dated 3-29-2022. Applicant’s submission filed on 3-29-2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 2, Lin et al. (U.S. App. 2019/0094984)  teaches a sensing system (see Abstract) for a computer keyboard, the sensing system comprising: a plurality of key sensors (see Figs. 2 and 3), wherein each key sensor comprises: a passive resonant circuit (see Fig. 2, Item 212), and an active resonant circuit (see Fig. 2, Item 321), the passive resonant circuit having a resonant frequency, the active resonant circuit being configured to excite the passive resonant circuit at the resonant frequency (see Fig. 2, and Para. 16 individual resonant frequencies of each key module induced), and optionally an actuator; the sensing system further comprising: at least one sensor driver to drive the active resonant circuits with an RF drive signal at the resonant frequency (see at least Para. 16-17 and 26 scan that matches the resonant frequency); a multiplexing system (See Para. 24); and at least one detector to detect a level of RF signal from a driven key sensor for sensing a position and/or velocity of a key associated with the key sensor (see Fig. 2, Item 331); wherein the multiplexing system is configured such that no key is driven at the same time as an adjacent key in each of two dimensions (see Para. 24 sequential response scanning through multiplexer).
In regard to claim 1, Oberle (U.S. App. 2009/0128337)  teaches a sensing system for a computer input device, wherein the computer input device is a computer keyboard or mouse or joystick or game controller, the sensing system (see Title Keyboard) comprising: an actuator, wherein the actuator is configured to attach to or comprises or consists of a key top or button (see Figs. 2A-3B keys), wherein the actuator is moveable along an axis or wherein the actuator is a hinged actuator (see Figs. 2A-3B key moves up and down in the y-axis); an actuator motion sensor associated with the actuator to detect motion of the actuator, the actuator motion sensor (see Title, where antennas in keys and substrate when moved adjacent to one another causes detectable frequency shift) comprising: a circuit configured to be moved by the actuator and having a resonant frequency (see Para. 8-10 resonant frequency of key from RFID chip in key); a biasing element configured to exert a biasing force on the actuator, wherein the biasing force is directed along the axis (see Figs. 2A-3B Item 210 Spring) and/or wherein the biasing element is configured to exert a biasing force on the actuator directed to bias the circuit of the actuator away from the substrate; at least one sensor driver to drive the circuit with an RF drive signal at the frequency (see Fig. 4, RFID detected from the response characteristic); at least one detector to detect a level of RF signal from a driven actuator motion sensor for sensing a position and/or velocity of the actuator associated with the actuator motion sensor (see para. 15-18 RFID generates signal identifying the key has moved the antennas adjacent through the frequency shift).
	Oberle is not relied upon to teach a passive resonant circuit and an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency and active resonant circuit driving at the resonant frequency.
Oberle does strongly suggest active and passive given the RFID detection concept discussed above. 
	Lin et al. (U.S. App. 2019/0094984) teaches an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency and active resonant circuit at the resonant frequency (see at least Fig. 2 resonant circuit in keys with active antennas scanning them to induce response that matches the resonant frequency in Para. 16-18, and 26).
	In regard to claim 19, Oberle teaches A computer mouse, game controller, computer or alphanumeric keyboard, or joystick (see Title, Keyboard) comprising the a sensing system comprising: an actuator, wherein the actuator is configured to attach to or comprises or consists of a key top or button (see Figs. 2A-3B keys), wherein the actuator is moveable along an axis (see Figs. 2A-3B key moves up and down in the y-axis) or wherein the actuator is a hinged actuator; an actuator motion sensor associated with the actuator to detect motion of the actuator (see Title, where antennas in keys and substrate when moved adjacent to one another causes detectable frequency shift), 
wherein the biasing force is directed along the axis and/or wherein the biasing element is configured to exert a biasing force on the actuator directed to bias the circuit of the actuator away from the active resonant circuit (see Figs. 2A-3B Item 210 Spring);
at least one detector to detect a level of RF signal from a driven actuator motion sensor for sensing a position and/or velocity of the actuator associated with the actuator motion sensor (see Para. 15-18 RFID generates signal identifying the key has moved the antennas adjacent through the frequency shift and detecting response characteristic in Fig. 4).
Oberle does strongly suggest active and passive given the RFID detection concept discussed above. 
Lin teaches the actuator motion sensor comprising: a passive resonant circuit configured to be moved by the actuator and having a resonant frequency; an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency; a biasing element configured to exert a biasing force on the actuator, at least one sensor driver to drive the active resonant circuit with an RF drive signal at the resonant frequency; and passive resonant (see at least Fig. 2 resonant circuit in keys with active antennas scanning them to induce response that matches the resonant frequency in Para. 16-18 and 26).
	The references neither singularly nor in combination teach the most recent amendment. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694